ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-05-18_ORD_01_NA_00_EN.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
           (GAMBIE c. MYANMAR)


         ORDONNANCE DU 18 MAI 2020




               2020
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
         (THE GAMBIA v. MYANMAR)


            ORDER OF 18 MAY 2020

                         Mode oﬃciel de citation :
      Application de la convention pour la prévention et la répression
               du crime de génocide (Gambie c. Myanmar),
         ordonnance du 18 mai 2020, C.I.J. Recueil 2020, p. 75




                             Oﬃcial citation :
      Application of the Convention on the Prevention and Punishment
           of the Crime of Genocide (The Gambia v. Myanmar),
             Order of 18 May 2020, I.C.J. Reports 2020, p. 75




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-003850-8
                                             Sales number    1189

                                18 MAI 2020

                               ORDONNANCE




   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
       (GAMBIE c. MYANMAR)




  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
     (THE GAMBIA v. MYANMAR)




                               18 MAY 2020

                                 ORDER

                                                                        75




              INTERNATIONAL COURT OF JUSTICE
                               YEAR 2020
                                                                                 2020
                              18 May 2020                                       18 May
                                                                              General List
                                                                               No. 178
    APPLICATION OF THE CONVENTION
  ON THE PREVENTION AND PUNISHMENT
       OF THE CRIME OF GENOCIDE
                   (THE GAMBIA v. MYANMAR)




                                  ORDER


Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
         Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
         Bhandari, Crawford, Gevorgian, Salam, Iwasawa;
         Registrar Gautier.


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cle 44, paragraph 3, of the Rules of Court,
   Having regard to the Application ﬁled in the Registry of the Court on
11 November 2019, whereby the Republic of The Gambia (hereinafter
“The Gambia”) instituted proceedings against the Republic of the Union
of Myanmar (hereinafter “Myanmar”) for alleged violations of the Con-
vention on the Prevention and Punishment of the Crime of Genocide,
   Having regard to the Order of 23 January 2020, whereby the Court
ﬁxed 23 July 2020 and 25 January 2021, respectively, as the time-limits for
the ﬁling of a Memorial by The Gambia and of a Counter-Memorial by
Myanmar;
   Whereas, by a letter dated 24 April 2020, the Agent of The Gambia
requested the Court to grant at least a three-month extension for the ﬁling

                                                                         4

         application of genocide convention (order 18 V 20)               76

of the Memorial, in light of the COVID-19 pandemic, adding that “the
principle of equality of arms would entitle Myanmar to a similar
extension of time for ﬁling its Counter-Memorial”; and whereas, upon
receipt of this letter, the Registrar transmitted a copy thereof to the Agent
of Myanmar, in accordance with Article 44, paragraph 3, of the Rules of
Court;
   Whereas, by a letter dated 28 April 2020, the Alternate Agent of Myan-
mar indicated that, although his Government was of the opinion that the
COVID-19 pandemic did not appear to constitute in and of itself a suﬃ-
cient justiﬁcation for The Gambia’s request, it took no position on that
request and considered that it would be for the Court “to decide whether
The Gambia has established a suﬃcient justiﬁcation for an extension of
time”;
   Taking into account the views of the Parties,
   Extends to 23 October 2020 the time-limit for the ﬁling of the Memo-
rial of the Republic of The Gambia;
   Extends to 23 July 2021 the time-limit for the ﬁling of the Counter-
Memorial of the Republic of the Union of Myanmar; and
   Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of May, two thousand
and twenty, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic
of The Gambia and the Government of the Republic of the Union of
Myanmar, respectively.

                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                    President.
                                         (Signed) Philippe Gautier,
                                                    Registrar.




                                                                           5

